Title: To James Madison from Aaron Burr, 16 July 1801
From: Burr, Aaron
To: Madison, James


Dear Sir
N, York 16 July 1801
On the 20th. Apl. I wrote you a few lines respecting Mr John Pintard—be pleased to distinguish between John Pintard and John M. Pintard. Since that date He (J. P.) has returned from New Orleans, where he has passed some Months. He will probably be able to give you better accounts of that Country that [sic] any person with whom you will have an opportunity to converse with. He must be personally known to Mr. Jefferson having been employed by him as interpreter of the french language while Congress were in this City.
I take the liberty to recommend him to your Notice & civilities & Am with very great respect Your assured friend & Ob st
A; Burr
Mr P. will explain to you his Views which are no longer directed toward Madeira.
 

   
   Facsimile (American Art Association Catalogue No. 4292 [21 Jan. 1937], item 44). RC also offered for sale in Parke-Bernet Catalogue No. 2310 (17 Nov. 1964), item 21.



   
   Letter not found. New Yorker John Pintard, a 1776 graduate of the College of New Jersey, had served as translator in the foreign office and State Department between 1786 and 1790. Pintard met with JM on 25 July 1801. In his diary Pintard gave an account of their interview, noting that “Mr. Madisons reception was polite but not apparently cordial.… He did not indicate any office that might suit me” (Richard A. Harrison, Princetonians, 1776–1783: A Biographical Dictionary [Princeton, N.J., 1981], pp. 89–99; Kline, Papers of BurrMary-Jo Kline, ed., Political Correspondence and Public Papers of Aaron Burr (2 vols.; Princeton, N.J., 1983)., 2:610–11 n. 2). On Jefferson and Pintard, see Boyd, Papers of JeffersonJulian P. Boyd et al., eds., The Papers of Thomas Jefferson (21 vols. to date; Princeton, N.J., 1950—)., 17:352–53 n.



   
   John Marsden Pintard of New York, cousin of John Pintard, had served as agent of the Continental Congress at Madeira from 1783 until he was appointed U.S. consul there in June 1790 (Kline, Papers of BurrMary-Jo Kline, ed., Political Correspondence and Public Papers of Aaron Burr (2 vols.; Princeton, N.J., 1983)., 1:515–16 n., 547 n. 2).



   
   Burr wrote “translator” above “interpreter.”



   
   For Pintard’s account of his discussions with Burr, see ibid., 2:609–10 n. 2.


